Filed 11/23/21 P. v. McKnight CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                            B311474

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. BA388294)
         v.

LAMAR MCKNIGHT,

         Defendant and Appellant.


         THE COURT:
        A jury convicted defendant and appellant Lamar
McKnight of murder (Pen. Code, § 187, subd. (a); count 1) and
attempted murder (Pen. Code, §§ 664 & 187, subd. (a);
count 2). Special circumstances (Pen. Code, §§ 190.2, subd.
(a)(22), 12022.53, subds. (b), (c), (d), & (e)(1)) were also found
true. He was sentenced to life imprisonment without parole,
plus 25 years to life pursuant to Penal Code section 12022.53,
subdivisions (d) and (e)(1), on count 1 and to a consecutive
term of life plus 20 years pursuant to Penal Code section
12022.53, subdivisions (c) and (e)(1) on count 2. He was also
ordered to pay a parole revocation fine and a victim
restitution fine. Defendant appealed his conviction, and we
affirmed the judgment, but remanded the matter for a
hearing on the amount of restitution. (People v. Houston
(May 15, 2018), B267503 [nonpub. opn.], at p. 46.) In
affirming, we agreed with defendant that the trial court
erroneously instructed the jury that it could find defendant
guilty of murder pursuant to the natural and probable
consequences doctrine. (Id. at p. 39.) However, we found
that error to be harmless, concluding “beyond a reasonable
doubt that the jury convicted [defendant] on a direct aiding
and abetting theory.” (Id. at p. 40.) Regarding restitution,
we reversed the restitution fines and remanded the matter
for a hearing. (Id. at p. 46.)
       On November 12, 2019, defendant filed a petition for
resentencing pursuant to Penal Code section 1170.95,
subdivision (a). He alleged that an information had been
filed against him “that allowed the prosecution to proceed
under a theory of felony murder or murder under the natural
and probable consequences doctrine;” he was convicted of
first degree murder under one of those theories; and he could
not now be convicted due to changes to Penal Code sections
188 and 189 because he was not the actual killer, did not aid
or abet the actual killer, and was not a major participant or
act with reckless indifference to human life.




                                2
      The trial court granted defendant’s request for the
appointment of counsel, who filed a supplemental petition on
October 5, 2020, clarifying that defendant’s murder
conviction should be vacated because the trial court gave
conspiracy instructions that allowed the jury to find
defendant guilty of murder under the natural and probable
consequences doctrine.
       On March 3, 2021, the trial court denied defendant’s
petition. It found that he was not eligible for resentencing
relief based upon our opinion in People v. Houston and the
jury’s true finding on the gang special circumstance (Pen.
Code, § 190.2, subd. (a)(22)), which required intent to kill.
       Defendant filed a timely notice of appeal.
       Appointed counsel filed a brief raising no issues and asking
this court to conduct an independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436, 441.
       Where appointed counsel finds no arguable issues in an
appeal seeking postjudgment relief, the appellate court is not
required to conduct an independent review for arguable issues.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039–1040, review
granted Oct. 14, 2020, S264278; see People v. Serrano (2012) 211
Cal.App.4th 496, 503.) However, we do review any contentions or
arguments made if the defendant files his or her own
supplemental brief or letter. (People v. Cole, supra, at p. 1039.)
       Defendant was notified of his counsel’s brief and given
leave to file his own brief or letter setting forth any grounds for
appeal, contentions, or arguments he might wish to have
considered. On September 10, 2021, defendant filed a letter brief,
asking that we reconsider that portion of the judgment
compelling the victim restitution fine.




                                 3
      Defendant offers us no basis to reverse the trial court’s
order denying his petition for resentencing. His letter brief
focuses entirely upon the propriety of the victim restitution fine,1
which is not within the scope of defendant’s appeal. (Soldate v.
Fidelity National Financial, Inc. (1998) 62 Cal.App.4th 1069,
1073 [“‘Our jurisdiction on appeal is limited in scope to the notice
of appeal and the judgment or order appealed from’”].)
       Because neither defendant nor appellate counsel
identified an issue warranting reversal, we dismiss the
appeal as abandoned. (People v. Cole, supra, 52 Cal.App.5th
at p. 1040; People v. Scott (2020) 58 Cal.App.5th 1127, 1135,
review granted, Mar. 17, 2021, S266853; People v. Figueras
(2021) 61 Cal.App.5th 108, 111, review granted May 12,
2021, S267870; but see People v. Flores (2020) 54 Cal.App.5th
266, 269 [when appointed counsel files a brief pursuant to
People v. Wende, supra, 25 Cal.3d 436 in an appeal from a
summary denial of a Penal Code section 1170.95 petition, a
Court of Appeal is not required to independently review the
entire record, but it can and should do so in the interests of
justice]; People v. Gallo (2020) 57 Cal.App.5th 594, 598
[same]; People v. Allison (2020) 55 Cal.App.5th 449, 456
[same].)




1     It is unclear whether defendant is challenging the original
restitution fines, which we reversed and remanded to the trial
court, or a new order concerning restitution fines. No party has
informed us if the hearing after remand has occurred.



                                 4
                         DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




____________________________________________________________
LUI, P. J.        ASHMANN-GERST, J.             CHAVEZ, J.




                             5